Citation Nr: 1747495	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-22 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right wrist.

2. Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left wrist.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1963 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2012, the Veteran testified at a hearing before RO personnel.  A transcript of the hearing is associated with the record.

The Veteran was scheduled to appear at the RO to have a personal hearing before a Veterans Law Judge.  However, the Veteran failed to appear for his hearing, and has not since requested a new hearing.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

This issue was previously before the Board in May 2017, at which time it was remanded for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's appeal can be adjudicated.  Unfortunately, the development directed in the last remand was not accomplished for the reasons described below.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

In May 2017, the Board directed that the Veteran be afforded a new VA examination to determine all neurological manifestations attributable to the Veteran's degenerative joint disease of the right and left wrist.  

The Board's May 2017 remand cites a private treatment record dated February 2010 from Dr. M.R. that documents treatment for the Veteran's right and left wrist disabilities.  Specifically, Dr. M.R. indicated that the Veteran's right and left wrist disabilities cause neurological impairment in that he reported numbness of the hands and that the Veteran was not able to make a full fist of either hand.  However, no previous examinations have discussed neurological impairments, nor were there any neurological examinations conducted.

In the remand instructions, the Board specifically instructed the VA examiner to provide an opinion as to whether the symptoms are best described as mild, moderate, or severe incomplete nerve paralysis or complete paralysis.  Pursuant to the Board's remand, the Veteran received an examination in August 2017.  However, despite specific instructions to do so, there was no discussion or testing with regard to neurological manifestations.  

Because the Veteran may be entitled to separate disability ratings for a neurological impairment, he must be afforded a VA examination which addresses neurological impairment.  See 38 C.F.R. § 3.159(c)(4) (2016)

Therefore, the Board finds that the August 2017 opinion is inadequate for adjudicative purposes.  As the remand directives were not followed, an addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, 11 Vet. App. at 268

Accordingly, the case is REMANDED for the following action:

1. Return the file to the VA examiner who conducted the August 2017 examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.

The entire claims file and copy of this remand must be made available to and be reviewed by the examiner.

The examiner must render an opinion as to the severity, if any, of neurological manifestations attributable to the Veteran's degenerative joint disease of the right and left wrist and comment as to whether the symptoms are best described as mild, moderate, or severe incomplete nerve paralysis or complete paralysis.

If the examiner determines that no neurological manifestations are not shown on examination, the examiner must explain the apparent discrepancy between the absence of a neurological manifestation during the examination and earlier neurological findings contained in the record, specifically the February 2010 treatment note from Dr. M.R.

All findings and conclusions must be supported with a complete rationale, which must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If the requested opinion cannot be provided without resort to speculation, the examiner must clearly and specifically explain why in the report.

2. Next, review the examination report to ensure that it complies with this remand.  If deficient in any manner, corrective procedures must be implemented at once.

3. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




